BRANDES Brandes Global Equity Fund Class A – BGEAX Class C – BGVCX Class E – BGVEX Class I – BGVIX Brandes International Equity Fund Class A – BIEAX Class C – BIECX Class E – BIEEX Class I – BIIEX Brandes Emerging Markets Fund Class A – BEMAX Class C – BEMCX Class I – BEMIX Brandes International Small Cap Equity Fund Class A – BISAX Class C – BINCX Class I – BISMX Prospectus January31, 2013 as supplemented, February 7, 2013 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Table of Contents - Equity Prospectus TABLE OF CONTENTS SUMMARY SECTION SUMMARY SECTION 1 This important section summarizes the Brandes Global Equity Fund 1 Fund’s’ investments, risks, fees and past BrandesInternational Equity Fund 6 performance. BrandesEmerging Markets Fund 11 Brandes International Small Cap EquityFund 16 INVESTMENT OBJECTIVE, POLICIES AND RISKS INVESTMENT OBJECTIVE, POLICIES AND RISKS 21 This section provides details about the Investment Objectives 21 Fund’s’ investment strategies and risks. Investment Policies 21 Principal Risks of Investing in the Funds 24 Portfolio Holdings 26 FUND MANAGEMENT FUND MANAGEMENT 27 Review this section for information about The Investment Advisor 27 the organizations and people who oversee. Portfolio Managers 28 the Funds. Other Service Providers 37 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION 38 This section explains how shares Description of Classes 38 are valued and how to purchase and sell Class A Shares 39 shares, and provides information on Class C Shares 42 dividends, distributions and taxes. Class E Shares 42 Class I Shares 42 Shareholder Servicing Plan 43 Distribution Plan 43 Additional Payments to Dealers 43 Anti-Money Laundering 43 Pricing of Fund Shares 44 Purchasing and Adding to Your Shares 45 Exchanging Your Shares 47 Selling Your Shares 47 Policy On Disruptive Trading 49 Dividends and Distributions 51 Taxes 51 INDEX DESCRIPTION This section provides a description of the market indices mentioned in this Prospectus. INDEX DESCRIPTIONS 52 FINANCIAL HIGHLIGHTS FINANCIAL HIGHLIGHTS 53 Review this section for details on selected financial statements of the Funds. PRIVACY NOTICE PN-1 Table of Contents - Equity Prospectus SUMMARY SECTION Brandes Global Equity Fund Investment Objective The Brandes Global Equity Fund (the “Global Fund”), formerly named the Brandes Institutional Global Equity Fund, seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Global Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds.More information about these and other discounts is available from your financial professional and in the section titled “Shareholder Information” on page49 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-77 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class E Class I Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) None* 1.00%# None None *Investments of $1 million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% if redeemed within one year from the date of purchase. # A charge of 1.00% will be imposed on ClassC shares redeemed within one year of purchase by any investor. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class E Class I Management Fees 0.80% 0.80% 0.80% 0.80% Distribution (12b-1) Fees 0.25% 0.75% None None Other Expenses Shareholder Servicing Fees None 0.25% 0.25% None Other Expenses 0.88% 0.88% 0.88% 0.93% Total Other Expenses 0.88% 1.13% 1.13% 0.93% Total Annual Fund Operating Expenses 1.93% 2.68% 1.93% 1.73% Less:Fee Waiver and/or Expense Reimbursement -0.68% -0.68% -0.68% -0.73% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(1) 1.25% 2.00% 1.25% 1.00% The Advisor has contractually agreed to limit the Global Fund’s ClassA, ClassC, ClassE and ClassI annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.25% for ClassA and ClassE, 2.00% for Class C, and 1.00% for ClassI as percentages of the respective Fund classes’ average daily net assets through January31, 2014 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60days’ notice to the Advisor, or by the Advisor with the consent of the Board.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund.The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. Example This Example is intended to help you compare the costs of investing in the Global Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for 1 year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: Summary Section
